                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


RAYMOND BELLAVANCE, JR.,                 )
                                         )
                         PETITIONER      )
                                         )
V.                                       )   CRIMINAL NO. 1:18-CV-266-DBH
                                         )
RANDALL LIBERTY, Warden, Maine           )
State Prison,                            )
                                         )
                         RESPONDENT      )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On January 29, 2019, the United States Magistrate Judge filed with the

court, with copies to the parties, his Amended Recommended Decision on 28

U.S.C. § 2254 Petition. The petitioner filed an objection to the Recommended

Decision on March 15, 2019. I have made a de novo determination of all matters

adjudicated   by   the   Recommended    Decision;   and   I   concur   with   the

recommendations of the United States Magistrate Judge for the reasons set forth

in the Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.

      The motion for habeas relief under 28 U.S.C. § 2254 is DENIED without an

evidentiary hearing.
      No certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2254 Cases shall issue because there is no substantial showing of the

denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 1ST DAY OF APRIL, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 2
